DETAILED CORRESPONDENCE
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 1, line 9, the phrase "or other line" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the line"), thereby rendering the scope of the claim(s) unascertainable.   
The claim language specifies that the frame parts are in the same plane as the intumescent block.  The applicant’s arguments and Figure 2 of the instant application show that the plane is a horizontal plane designated plane XY in the applicant’s arguments.  However, the frame parts are vertical.  Therefore, in order to lie in the same plane as the intumescent block, this horizontal (XY) plane would have a thickness that is the vertical height (Z) of the collar shown in Figure 2.  A plane is primarily a two-dimensional space where any third dimension is minuscule compared to the planar dimensions.  A horizontal (XY) plane with a thickness (Z) is not a plane as is normally understood. The examiner will interpret as best able and consider the term “plane” to be as shown by applicant, i.e. having an X, Y, and Z dimension.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, 13, 14, and 16- 20 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Porter (U.S. 6,725,615). 
In re Claim 1, 14, and 20, Porter teaches a firestop collar with a frame comprising a plurality of frame parts and a block of intumescent material block (28) disposed in the frame.   The plurality of frame parts all have corners and are in a same plane as the intumescent material block.  The frame parts are in a horizontal (XY) plane and the plane has a vertical (Z) thickness in the same way as the instant invention.  The frame parts and are removably coupled to one another.  As was stated above, the amendment and the applicant’s arguments call for this frame to have a vertical thickness in the Z direction that coincides with the height of the intumescent block.  The collar taught by Porter meets this requirement in the same way the instant application does.  The removable coupling allows the plurality of frame parts to detach along weakened lines (25).  Porter teaches that pins (48) on bracket (36) fit into slots (34,60) to join the strip collar into a circular shape.  Therefore, these same bracket pins (36) can be inserted into the slots of any frame part.  This would allow parts that are removably joined to each other along weakened line (25) to be reattached to one another.  The block is shown as a ring with an opening that receives pipe (50) as it passes through the modular frame. (Column 1, Lines 9-11,28-31; (Column 6, Lines 51-54; Figures 1-10, 16-20, annotated Figure)  
In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has been given little patentable weight. Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e block (28), does not depend on its method of production, i.e. molding. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).

    PNG
    media_image1.png
    515
    855
    media_image1.png
    Greyscale


In re Claim 2, Figure 8-10 of Porter teaches the removable connector is a plug-type connector (retaining pin (58) in recess (34)). (Column 1, Lines 9-11,28-31; Figures 1-10, 16-20, annotated Figure)  
In re Claim 3, Porter teaches that each of the frame parts has a front part (24,120) that is made in one piece with the frame part engages/contacts the block (28) on its side facing away from the wall or ceiling when installed.  (Column 1, Lines 9-11,28-31; Figures 1-10, 16-20, annotated Figure)  
In re Claim 4-7, Porter teaches a plurality of front parts (parts in a second collar ((54)) that are constructed separately from the frame parts in a first collar (52) and are joined to the frame parts by means of a plug-type connector (retaining pin (58) in recess (60)).  The front parts (24,120) have straight surfaces and are joined/connected to two frame parts.  The front parts extend along a side rim/surface of the frame. (Figures 2-16)
In re Claim 8, Porter teaches that the frame/casing (20) is a continuous strip that is cut at a desired length.  (Column 2, lines 45-49) The ends of the strips are joined into a frame by brackets with pins (58,76) that fit into slots (34,60).  (Column 6, Lines 51-54; Figures 2-16)
In re Claim 9, Porter teaches the frame consists of sheet metal.  (Column 1, Lines 53-58)
In re Claim 10, Porter teaches the frame is equipped with a plurality of fastening brackets (36,56,70).  (Figures 2-16)
In re Claim 11, the orientation of the pipes, frames, and blocks shown in Figures 8-10 of Porter teach that a height of lower frame part (in collar 54) is smaller/ (is positioned below l) than a height of the block of intumescent material within collar/frame part (52,61) which is stacked on top of collar/frame part (54).
In re Claim 13, Porter teaches that the block/intumescent material has a non-woven fibrous backing material which can be considered a reinforcing inner lining.  (Column 9, Lines 35-40)
In re Claim 16 and 17, Figures 8- 10 of Porter teaches two intumescent material block parts (28) within stacked frame parts (52,54).
In re Claim 18, Porter shows intumescent block (28) is assembled/connected with frame parts to form the firestop collar.  Therefore, the intumescent block is built-in together with the modular frame.  (Figures 2-16)
In re Claims 19, Porter teaches a plurality of front parts (24,120), wherein each of the plurality of front parts is removably coupled to adjacent frame parts of the plurality of frame parts by separating the frame parts along the line of weakness (25).  Each of the plurality of front parts (24) has a tab (26) that clamps onto the intumescent block.  Since all of the frame parts are joined to the block, the clamping tab could be said to help hold together/reinforce the connection of the adjacent frame parts which, again are separated by that line of weakness.  (Figures 2-16)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Porter (U.S. 6,725,615).
In re Claim 15, Porter has been previously discussed but does not specifically teach the intumescent block is a foam material.  It would have been obvious to one having ordinary skill in the art to use a foam, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.  Foam materials are light weight and can be formed into a required shape.
In re Claims 16-17 Porter has been previously discussed but does not specifically teach that each intumescent block (28) is consists of multiple (two or three) parts.  It would have been obvious to one having ordinary skill in the art at the time of filing to have a block of two or three parts, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlicnrnan, 168 USPQ 177, 179.  Multiple blocks allow for greater flexibility in adjusting the size of the collar for different diameters of pipes
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Porter (U.S. 6,725,615) in view of FOERG (U.S. 20140077043)
In re Claim 12, Porter has been previously discussed but does not specifically teach an intumescent inner lining is disposed between the frame and the block.  FOERG teaches a firestop collar where an intumescent block (12) is disposed in a frame (16).  The blocks (12) are glued to an intumescent support layer (30) resulting in the intumescent lining between the frame and the block.  (Paragraph 34; Figures 1-11)It would be obvious to one of ordinary skill in the art to modify Porter with the teaching of FOERG.  The support layer would provide additional support and backing to the block and additional intumescent material to further seal the opening that passes through the wall or ceiling.

Response to Arguments
Applicant's arguments filed 03/28/2022 have been fully considered but they are not persuasive. The applicant argues that Porter does not teach multiple frame parts that are removably coupled.  They also argue that they are not in the same plane as the intumescent block.  The examiner respectfully disagrees and directs the applicant to the above rejection where these arguments were addressed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM G BARLOW whose telephone number is (571)270-1158. The examiner can normally be reached Monday - Friday, 9:00 am-4:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571) 272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM G BARLOW/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633